DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims recite a method and system for retrieving media content items that provides instructions on how to use a particular feature of an application and playing such content between and first and second media item in existing playlist. The examiner could find no prior art that alone or in combination would teach such limitations.  Closest prior art found by the examiner such as Goodwin teaches inserting annotations between playlist items in a media playlist. Goodwin fails to teach such annotations are retrieved but rather that such annotations are generated. Epstein teaches a system for automatic launch of a widget to display a playlist of instructional content on how to use features of a device(TV). Epstein fails to teach retrieval of such instructional content and placement of such content in the playlist. Wenger teaches an audio playback device medical infusion pump combination comprising audio media playlist. Wenger teaches instructional audio content on how to use the non-audio features of the infusion pump. Wenger does not teach such instructional content is played out in between a first and second item in the playlist. Thus claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456